Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Paul Julius Fletcher, a prisoner incarcerated in a federal institution pursuant to his conviction in the District of Columbia Superior Court, appeals the district court’s order accepting the recommendation of the magistrate judge and dismissing his 28 U.S.C.A. § 2241 (West 2006 & Supp.2011) petition for lack of jurisdiction. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Fletcher v. Owen, No. 11:1-cv-01334-JFA, 2011 WL 5980806 (D.S.C. Nov. 29, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.